Title: To George Washington from Captain Charles Craig, 28 November 1777
From: Craig, Charles
To: Washington, George



Sir
Frankfort [Pa.] 28th Novr 1777

I have this moment been Honoured with your Excellencys Letter—and embrace this oppertunity of returning an Answer By every Account—Lord Cornwallis is return’d, it is a Certainty that a number of Troops are Arived at the City—both Horse and foot, I wrote Yr Excellency this Morning the Enemy ware under Marchg orders, it is expected the will March to night Your Excellency may Depend on the earliest information of their Movements, by some Accounts the enemy intend to Send their Boats one way—and the Greater part of their Army Another, it is thought the boats are intended for Deleware. I have the Honour to be With High Respect Yr Excellencys Most Obt Servt

C. Craig

